DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0240655 to Lindner et al. (Lindner) in view of US 2012/0048862 to Otsuka et al. (Otsuka).
Regarding claim 1, Lindner discloses a high pressure tank (Fig 1) comprising a liner (12) formed of resin, a reinforced layer (18) formed of fiber-reinforced resin, the reinforced layer covering outer surface of the liner (Fig 1), a cap (14) having formed thereon a supplying and discharging hole for supplying a fluid to the liner or discharging fluid, the cap including a flange section (27) interposing between liner and reinforced layer (Fig 1), an exposed section (above 28) exposed from the reinforced layer, there being formed in the flange section a flow path (31) running from liner side end surface facing the liner to supplying and discharging hole of the cap 
Regarding claim 2, the modified Lindner teaches the coating (C, Otsuka) made of fluorine (€0039) but does not teach the matrix resin being epoxy.  However, Otsuka further discloses matrix resin (21) being made from epoxy (€0042) and one of ordinary skill in the art would have found it obvious to make the Lindner matrix also out of epoxy as suggested by Otsuka in order to provide structural integrity required for the particular application in which the vessel is used.
Regarding claim 3, the modified Lindner further discloses protective member (C, Otsuka) interposed between flange section (11c) and reinforced layer (21) and a second repelling coating (at 11b) on the reinforced layer side end surface facing the reinforced layer of the flange section.
Regarding claim 4, the modified Linder further teaches second repelling coating (at 11b, Otsuka) also formed of fluorine resin (€0039).
Regarding claim 10, the modified Lindner further teaches protective member (C, Otsuka) installed interposed between flange section (11c) and reinforced layer (21), a second repelling coating (at 11b) on a reinforced layer side end surface facing the reinforced layer, the protective .

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a repelling coating on region that avoids the flow path.  However, Otsuka discloses putting a coating on external sides of the mouthpiece to reduce friction coefficient between the parts.  One of ordinary skill in the art would have found it obvious to incorporate a coating to external sides of the Linder mouthpiece in order to reduce friction coefficient between reinforced layer and boss.  In particular, the coating repels a matrix coating since it is made of fluorine and furthermore, the region on the externals sides of the boss avoids the flow path as shown in Lindner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735